DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 13 November 2020 has been entered; claims 20, 22, 25-31, and 34-40 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 November 2020 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 7-9 of the Remarks, filed 13 November 2020, with respect to the rejection of claims 20, 22, 25-31, and 34-38 under 35 USC 112(b) and the 103 rejections of the claims have been fully considered and are persuasive.  The rejection of claims 20, 22, 25-31, and 34-38 under 35 USC 112(b) and the 103 rejections of the claims have been withdrawn in light of Applicant’s amendments to the claims and arguments pertaining to the teachings of Sasur in Paragraph [0025] and Fig. 1A regarding the thickness of the layers. 

Claim Objections
Claim 29 is objected to because of the following informalities: regarding claim 29, the limitations “l/m2s” should be recited as “L/m2s”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 26, “the fibers” renders the claim indefinite, as it is unclear whether the limitation refers to one or both of the limitations “synthetic fibers” and “hydrophilic fibers”.  For the purposes of examination, the Examiner will consider the limitations “the fibers” as referring to one or both of “synthetic fibers” and “hydrophilic fibers”.  It is also unclear whether or how “the fibers” applies to the coalescing medium member when it is embodied as “synthetic/hydrophilic foam”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Figure 2 and Paragraph [0042] teach that the sieve is part of the filter insert and functions to separate fuel and coalesced droplets; however, claim 20 precludes any additional filter material other than the recited “single particle filter member” and “single coalescing filter member”.  It is submitted that the sieve recited claims 35 and 36 broaden the scope of the filter material.  Regarding Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 20, 22, 25-31, and 34-40 are allowed pending resolution of the objection to claim 29 and 112 rejections set forth above, as none of the prior art teaches or suggests the filter insert of claim 20, required by the fuel filter of claim 37. 
The following references are considered to be relevant to the claimed invention but fall short of disclosing the same: 
1) Bortnik et al. (U.S. Patent Publication # 2014/0311963), in which is disclosed a pleated fuel filter comprising two particle filtration layers 32 and 34 and coalescing layer 36 (Fig. 3); therefore, Bortnik does not disclose a single particle filter layer; 
2) Perkins et al. (U.S. Patent Publication # 2016/0228794), in which is disclosed a coalescing element comprising a pleated portion 140 comprising a solids retention portion 150 comprising layers 141, 154, and 152 and a downstream water separation portion 160 with layers 162,164, and 142 (Fig. 4); however, Perkins does not disclose a single particle filter layer and solids retention portion 150 and water separation portion 160 are depicted as having the same thickness; 
3) Chen et al. (U.S. Patent Publication # 2014/0034580), in which is disclosed a pleated filter media having support layers 80 and 90 which support media layers 21, 85, and 26 (Figs. 
4) Wieczorek et al. (U.S. Patent Publication # 2011/0233152), in which is discloses a multi-layer coalescing media having a pre-layer which separates particulates and coalescing layers which are thicker than the pre-layer (Fig. 5; Paragraphs [0043, 0046]); 
5) Sprenger et al. (U.S. Patent # 6569330), in which is disclosed a filter coalescence cartridge (Abstract) comprising a particulate solid removal layer 10, spacer 14, and coalescing layer 12, followed by additional filtration layers 20, 22, 24, and 26 downstream of layer 12 (Fig. 2; Column 3, line 33 through Column 4, line 29), wherein the additional filtration layers are precluded by claim 20; and 
6) Stanfel et al. (U.S. Patent # 8524081), in which is disclosed a separation module comprising layer 22, coalescing layer 16, and a particulate removing layer 30 situated downstream of coalescing layer 16, drop retention layer 18, and backing layer 24, wherein the coalescing media can have one or more layers (Column 7, lines 18-67; Fig. 2); and therefore does not teach the correct order of layers with respect to flow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09 April 2021